The Opinion of the Court was delivered by Treat, J. In June, 1843, Saunders and Crook obtained a judgment against the administrators of William Campbell, in a proceeding to enforce a mechanic’s lien on certain real estate. On the 31st of August, 1843, they purchased the premises at the sheriff’s sale in satisfaction of their judgment. At the October term 1844, the administrators entered a motion to set aside the sale, and gave Saunders notice of the motion. At the March term 1846, the motion was heard ex parte, and denied by the Court. That decision is as» signed for error. Without inquiring into the merits of the application, the ¡decision of the Circuit Court must be sustained. All of the parties interested in the disposition of the motion were not before the Court. It was substantially a new proceeding, of which both of the judgment creditors were entitled to reasonable notice. They had purchased in the real estate in full satisfaction of their judgment. The object of the motion was to defeat the purchase, and deprive them of the fruits of their recovery. They were as much entitled to notice of the motion, as of the pendency of a writ of error to reverse the judgment. Notice in such cases cannot be dispensed with. An opportunity should be afforded the parties interested in sustaining a sheriff’s sale, of showing that the execution properly issued, and that the proceedings under it were valid and regular; or if irregular, but capable of amendment, of entering a cross motion to correct them. See the case of Sears v. Low, 2 Gilman, 281. The notice having been served on one of the parties only, the Circuit Court was not bound to entertain the motion, and committed no error in denying it. The judgment of the Circuit Court is affirmed, with costs. Judgment affirmed.